Opinion lyy

Hall, J.
This cause was originally commenced. before a justice of the peace. On the trial before the justice, there was a judgment against the defendant. Thereupon the defendant sued out a writ of error from the district court and the justice certified the cause to that court, where the cause was heard and the judgment of the justice reversed, and the cause remanded to the justice for a new trial, and a judgment rendered against the defendant in error for costs. The plaintiff, in the writ of error, from the district court, gave no notice whatever to the defendant, of the suing out of the writ, or of the pendency of the suit in the district court. The whole proceedings were exparte.
This judgment must be set aside and held as a nullity. Judicial proceedings against a person over whom the court has acquired no jurisdiction through its process or otherwise, are mere waste paper, and will be treated as nullities.,
Judgment reversed.